                             **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

TERRI NORTHCUTT,                                     §
                                                     §
                                                     §   CIVIL ACTION NO. 9:17-CV-00150-RC
                Plaintiff,
                                                     §
                                                     §
v.
                                                     §
                                                     §
TYSON FOODS INC,
                                                     §
                                                     §
                Defendant.                           §

                ORDER ADOPTING REPORT AND RECOMMENDATION
       The court referred this matter to United States Magistrate Judge Honorable Keith F. Giblin

for consideration on case-dispositive pretrial motions. On October 26, 2018, Judge Giblin issued

his report and recommendation in which he recommended that the court deny Defendant Tyson

Foods, Inc.’s Motion for Partial Summary Judgment [Dkt. # 19]. See Report and Recommendation

[Dkt. #46]. The parties have not filed objections to the magistrate judge’s report.

       In accordance with 28 U.S.C. § 636(b), the court conducted a de novo review of the

magistrate judge’s findings, the record, and the applicable law in this proceeding. After review,

the court finds that Judge Giblin’s findings and recommendations should be accepted.

       The court ORDERS that the Report and Recommendation [Dkt. #46] is ADOPTED.

Pursuant to Judge Giblin’s recommendation, the court ORDERS that Defendant Tyson Foods,

Inc.’s Motion for Partial Summary Judgment [Dkt. #19] is DENIED.
                 So ORDERED and SIGNED November 20, 2018.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge
                                                 1
